Citation Nr: 0508528	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  95-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for right trapezius 
myositis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
October 1987.  He also had subsequent service in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to the benefits sought.  
The veteran subsequently perfected this appeal.

The Board remanded this case for additional development in 
October 2000 and March 2004.  The case has since returned to 
the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The preponderance of the evidence is against a finding 
that the veteran currently has an acquired psychiatric 
disability that is related to his active military service or 
events therein; and there is no evidence of psychosis 
manifested to a compensable degree within one year after the 
date of separation from such service. 

3.  The preponderance of the evidence is against a finding 
that the veteran currently has a back disability that is 
related to his active military service or events therein.  

4.  The preponderance of the evidence is against a finding 
that the veteran currently has right trapezius myositis that 
is related to his active military service or events therein.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred 
during active military service, nor did a psychosis manifest 
itself to a compensable degree within one year after the date 
of separation from active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  A back disability was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

3.  Right trapezius myositis was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2003, VA advised the veteran that it was working on 
his claims for service connection.  He was notified of the 
evidence necessary to substantiate his claims for service 
connection (event in service causing injury or disease, 
current disability, and a relationship between current 
disability and service).  He was also advised of his and VA's 
respective obligations with regard to obtaining evidence.  
Specifically, that VA was responsible for getting relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  In March 2004, the veteran was again advised 
that VA was working on his claims for service connection and 
was specifically requested to provide VA with any evidence or 
information that he had pertaining to his claims.  

The November 1994 statement of the case (SOC), the June 2000 
supplemental statement of the case (SSOC), and the October 
2003 SSOC collectively notified the veteran of the laws and 
regulations pertaining to his claims for service connection.  
These documents also advised the veteran of the evidence of 
record, of the adjudicative actions taken, and of the reasons 
and bases for denial.  Additional SSOC was furnished in 
November 2004; however, it was returned to sender.  

The claims folder currently contains the veteran's service 
dental records, service personnel records, and service 
medical records pertaining to Reserve service.  The claims 
folder also includes a statement dated prior to separation 
from the veteran's initial period of active military service, 
wherein he indicated that he did not desire a separation 
medical examination "due to lost records."  A review of the 
claims folder indicates that various requests have been made 
to the National Personnel Records Center (NPRC) and the 
National Archives and Records Administration (NARA); however, 
additional service medical records, to include those 
pertaining to the veteran's initial period of active military 
service, have not been received.  The Board notes that on his 
NA Form 13055, the veteran reported in-service treatment for 
German measles, circumcision, hives, and a forehead injury, 
but did not report treatment for the conditions claimed.  The 
Board has reviewed the record and has determined that 
additional attempts to obtain relevant service medical 
records, if any, would be futile and are not required.  See 
38 C.F.R. § 3.159(c)(2) (2004). 

Various private medical records have been obtained in support 
of the veteran's claims.  The veteran was provided VA 
examinations in April 1994.  The Board concludes that 
additional examination or medical etiology opinion would not 
aid the veteran in substantiating his claims as there is no 
evidence of any injury, event, or disease during active 
military service relating to his claimed disabilities.  See 
38 C.F.R. § 3.159(c)(4) (2004).  Based on the current record, 
any medical opinion relating the veteran's current 
disabilities to service would simply be speculative.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6 (2004).  

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2004).  

Service incurrence will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after separation from active service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

On September 18, 1987, prior to separation from active 
military service, the veteran indicated that he did not 
desire a separation medical examination.  A handwritten 
notation indicates that this was "due to lost records."  

In December 1988, the veteran underwent an examination in 
connection with enlistment in the Army National Guard.  On 
clinical evaluation, the veteran's upper extremities, spine, 
and psychiatric system were all reported as normal on 
clinical evaluation.  On the report of medical history 
completed in connection with the examination, the veteran 
denied any recurrent back pain, depression, or nervous 
trouble of any sort.  

In October 1991, the veteran underwent another physical 
examination in connection with his Reserve service.  The 
veteran's upper extremities, spine, and psychiatric system 
were again reported as normal on clinical evaluation.  On the 
report of medical history completed in connection with the 
examination, the veteran indicated that he had recurrent back 
pain and the examiner noted that the veteran had a muscle 
tear in the right scapula while playing softball.  He 
reported that while stationed in Honduras he suffered a 
muscular tear and it bothers him, but he never received 
treatment for the injury.  He also denied depression or 
nervous trouble but indicated that after arriving in Puerto 
Rico he had to see a doctor because he had some stress 
problems.  The veteran further indicated he felt in good 
health with the exception of the muscle tear.  

Records from Centro Medico De Fajardo indicate the veteran 
was seen in the emergency room in January 1988 with 
complaints of tension.  Provisional diagnosis was tension.  
He was given an injection of Vistaril and subsequently 
discharged.  

A November 1993 statement from the Fajardo Mental Health 
Center indicates that the veteran was a patient since March 
1993.  Axis I diagnosis was adaptive disorder, rule out 
depression; and poor control of impulses.  Axis II diagnosis 
was personality disorder.  Axis III diagnosis was lumbar 
sprain.  It was further noted that the veteran was under 
treatment with psychotherapy and pharmacotherapy and was 
limited in his ability to work adequately.  

In connection with his original claim, the veteran reported 
depression, nervous condition, stress, and a back condition 
beginning in approximately 1987.  The veteran underwent a VA 
mental disorders examination in April 1994.  He reported that 
he was receiving private mental health treatment since March 
1993.  He denied receiving treatment while in service.  He 
reported symptoms of low self esteem, depression, 
irritability, aggressiveness, negativism, and lack of desire 
to do things and that he began to have these symptoms in 
1987.  Objectively, the veteran's mood was depressed, affect 
was blunted, attention and concentration were good, and 
speech was clear and coherent.  He was not hallucinating, 
homicidal, or suicidal.  Insight and judgment were fair and 
he exhibited good impulse control.  Diagnosis was dysthymia.  

The veteran underwent a VA spine examination in April 1994.  
He reported trauma and paravertebral muscle spasms at 
Honduras without medical evaluation.  He reported neck pain 
without numbness.  Objectively there was tenderness at the 
right lumbar area with mildly indurated muscle tone.  
Diagnosis was rhomboid muscle sprain.  

The veteran underwent a VA general medical examination in 
April 1994.  He reported a back sprain on the right side in 
1987 while in Honduras.  Diagnoses included mild right 
trapezius myositis and mild cervical muscular spasms.  

A February 1996 private medical certificate indicates the 
veteran was evaluated for constant pain in the lower back 
radiating down to both legs and neck pain.  Diagnosis was 
lumbosacral muscles strain.  

Basically, there are three requirements that must be met to 
establish entitlement to service connection for a claimed 
disability: (1) evidence of a current disability; 
(2) evidence of disease or injury in service; and (3) 
evidence of a nexus between the current disability and the 
disease or injury in service.  

The veteran contends he is entitled to service connection for 
an acquired psychiatric disability.  VA mental disorders 
examination in April 1994 reported a diagnosis of dysthymia 
and for purposes of this discussion, the Board will concede 
evidence of a current disability.  The veteran reported that 
he began having symptoms in 1987; however, there is no 
indication that he received treatment during service.  
Examinations dated in December 1988 and October 1991, in 
connection with the veteran's Reserve/National Guard duty, 
both reported that the veteran's psychiatric system was 
normal on clinical evaluation and the veteran essentially 
denied any psychiatric problems.  The record contains medical 
evidence showing that the veteran began receiving psychiatric 
treatment in approximately 1993; however, there is simply no 
evidence that the veteran currently has an acquired 
psychiatric disability that is related to his active military 
service or events therein.  

The Board notes that the veteran was seen at a private 
emergency room in January 1988 with a provisional diagnosis 
of tension.  There is no evidence, however, that the veteran 
was diagnosed with a psychoses within one year after 
discharge and thus, service connection on a presumptive basis 
is not warranted.  

The veteran also contends that he is entitled to service 
connection for a back disability and right trapezius 
myositis.  The April 1994 VA spine examination diagnosed a 
rhomboid muscle sprain and there are private records noting 
diagnoses of lumbar sprain and lumbosacral muscles strain.  
The April 1994 VA general medical examination included a 
diagnosis of right trapezius myositis.  Thus, for purposes of 
this discussion, the Board concedes evidence of current 
disability.  

The claims folder does not contain any medical records 
indicating that the veteran was treated for a back injury or 
an injury to the trapezius muscle during service.  The Board 
acknowledges the veteran's contentions that he sustained a 
muscle tear while in Honduras.  The veteran apparently did 
not receive treatment during service and the alleged incident 
was not reported until October 1991.  Examinations in 
December 1988 and October 1991 both indicated that the 
veteran's spine and upper extremities were normal on clinical 
evaluation.  This clearly weighs against the veteran's 
assertion that he suffered an injury or event during his 
initial period of active service and even assuming he did, 
suggests that any such injury was acute and transitory.  
Additionally, the record does not contain any competent 
medical evidence suggesting that the veteran currently has 
disabilities of the back or trapezius muscle that are related 
to his active military service or events therein.  

As the preponderance of the evidence is against the veteran's 
claims for service connection for an acquired psychiatric 
disability, a back disability, and right trapezius myositis, 
the reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for an acquired psychiatric disability is 
denied.

Service connection for a back disability is denied.

Service connection for right trapezius myositis is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


